Case 4:21-cv-00344-JSW Document 84-1 Filed 07/23/21 Page 1of1

THE SUPREME COURT of the STATE OF MICHIGAN

I, Larry 8. Royster, Clerk of the Michigan Supreme Court and Custodian of
the Roll of Attorneys admitted to the practice of law in this state, do hereby

certify that, as appears from the records,

Elizabeth Anne Morrisseau

was admitted to the practice of law in the courts of the State of Michigan on

October 27, 2017

and has remained in good standing since then.

In Testimony Whereof, I set my hand and

affix the seal of the Michigan Supreme

Court on this date: November 04, 2020

 

  
